UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-2357


In re: XAVIER J. SANDERS,

             Petitioner.



                           On Petition for Writ of Habeas Corpus.


Submitted: March 22, 2018                                           Decided: April 9, 2018


Before MOTZ and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Xavier J. Sanders, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Xavier J. Sanders, a North Carolina state detainee, has filed a petition for an

original writ of habeas corpus. Sanders alleges that he is being held in pretrial custody in

violation of the United States Constitution, and seeks immediate release and dismissal of

the charges against him. * This court ordinarily declines to entertain original habeas

corpus petitions under 28 U.S.C. § 2241 (2012), and this case provides no reason to

depart from this practice. Moreover, we find that the interest of justice would not be

served by transferring the case to the district court. See 28 U.S.C. §§ 1631, 2241(b)

(2012). Accordingly, we deny leave to proceed in forma pauperis and dismiss Sanders’

petition. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    PETITION DISMISSED




       *
           It does not appear that Sanders has exhausted any available state court remedies.


                                               2